Thomas J. Young, Esq. Town Attorney, Kendall
We acknowledge receipt of your letter in which you inquire whether a person who is a political party county committee member or an officer of a political party county committee may at the same time hold the town office of collector or receiver of taxes and in which you also inquire whether a person who is a political party county committee member or an officer of a political party county committee may be a county representative for the State Liquor Authority.
We enclose herewith for your examination copies of 1972 Atty Gen [Inf Opns] 132, 1975 Atty Gen [Inf Opns] 163 and 1975 Atty Gen [Inf Opns] 268 from which you will see that a political party county committee member or officer is not a public officer.
We find no statutory prohibition against a political party county committee member or officer holding the town office of tax receiver or collector, and in our opinion, the same person simultaneously may be a political party county committee member or officer and a town tax receiver or collector.
Alcoholic Beverage Control Law § 128 makes it unlawful for police officials to be interested in the manufacture or sale of alcoholic beverages and Alcoholic Beverage Control Law §§ 16 and 40 disqualify people having certain interests from holding a license or permit provided for in the Alcoholic Beverage Control Law and provides that no member of the authority or officer, deputy, assistant, inspector or employee of the authority may hold any other public office in the state or in any political subdivision except upon the written permission of the State Liquor Authority. This is not a prohibition against the holding of a political party position or office. We find nothing either in the Alcoholic Beverage Control Law or elsewhere which would be a limitation upon the right of a county representative for the State Liquor Authority to be a political party county committee member or officer.
In our opinion, a county representative for the State Liquor Authority is not by reason thereof prohibited from being a political party county committee member or officer.